                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division

                                                     *
BROOKE GROVE FOUNDATION,
INC. et aI.,                                         *
          Plaintiffs,                                *
v.                                                   *       Case No.: 8:17-cv-03364-PWG

EDGAR C. BRADFORD et ai.
                                                     *
          Defendants.
                                                     *
*         *        *      *       *       *      *       *       *      *       *       *       *     *
                                      MEMORANDUM          OPINION

          Plaintiff Brooke Grove Foundation, Inc. ("Brooke Grove") is a creditor of a decedent's

estate.   The company here seeks to return a parcel of real property to the estate, arguing the

personal representative (the decedent's son, Edgar C. Bradford) violated the Maryland Uniform

Fraudulent Conveyance Act ("MUFCA") when he transferred the property to himself for no

consideration.     It also seeks a declaration that the son's preexisting federal and state tax liens do

not encumber the property.

          There can be little doubt that the conveyance was fraudulent under Section 15-204 of

Maryland's Commercial Law, which proscribes conveyances that leave a transferor insolvent

and that are unsupported by fair consideration.          See Md. Code Ann., Com. Law ~ 15-204.

Accordingly, I am granting Plaintiffs' Motion for Summary Judgment, ECF No. 41, and setting

aside the conveyance.         In doing so, I reject the United States's argument that its liens with

respect to Mr. Bradford's unpaid taxes apply to the real property in question in spite of the
unlawful way in which he acquired it.         The United States's    Cross-Motion    for Summary

Judgment, ECF No. 47, is accordingly denied.

                                  FACTUAL BACKGROUND

       This is a dispute over rights in property.     The property in question, located at 1413

Morningside Drive in Silver Spring, Maryland, is the former home of Mr. Bradford's parents,

Christine H. Bradford and Edgar E. Bradford Jr. The Bradfords bought the property in 1968 as

tenants by the entirety. ECF No. 41-5. When Edgar E. Bradford Jr. died in 1983, his interest in

the property extinguished, leaving his wife as the sole owner in fee simple. ECF No. 41-4. The

property was part of her estate, and was far and away its most valuable asset, when she died on

October 14,2014. Amended Inventory 1, ECF No. 41-3.

       Christine Bradford had spent the final year of her life at the Brooke Grove Rehabilitation

and Nursing Center in Montgomery County, Maryland.          Answer, ECF No. 18. A few weeks

after she died, and after Mr. Bradford submitted her will to the Orphans' Court for Montgomery

County, Petition for Administration 1, ECF No. 41-6, Brooke Grove filed a claim of $84,798.31

against the estate, Claim, ECF No. 41-9.      The court soon admitted the will into probate and

named Mr. Bradford as personal representative of the estate, consistent with the terms of the will.

Administrative Probate Order, ECF No. 41-8; Petition for Administration 1.

       On June 19, 2017, the Orphans' Court entered a judgment approving Brooke Grove's

claim for $84,798.31.    June 2017 Order, ECF No. 41-10. The order gave Mr. Bradford 45 days

to obtain financing to pay the claim or, failing that, to enter into a listing agreement with a real

estate agent to sell his mother's house. Id. Mr. Bradford, however, had just preempted that latter

option only a few days earlier, when he signed a deed transferring the Morningside Drive

property to himself.    Deed, ECF No. 41-11. The deed, signed and notarized on June 14,2017,



                                                 2
could not have been less subtle, stating that the transfer was "for and in consideration of ZERO

DOLLARS ($-0-)." Id. at 1-3.

         Brooke Grove soon filed an emergency petition to enforce the court's order and remove

Mr. Bradford as personal representative,       which the court granted on September 21, 2017.

September 2017 Order, ECF No. 41-12. The order named attorney Helen M. Smith as the new

personal representative of the estate. Id.

         Brooke Grove and Ms. Smith (collectively, "Plaintiffs") filed this action on October. 2,

2017, seeking an order invalidating the June 14, 2017 transfer to Mr. Bradford.'    Complaint, ECF

NO.2.     Their Complaint accused Mr. Bradford of fraudulently conveying property in violation

of the Maryland Uniform Fraudulent Conveyance Act ("MUFCA"), Md. Code Ann., Com. Law

S   15-201 to -214; breaching his fiduciary duty as personal representative of the estate; and unjust

enrichment.    Id. at 6-9. The suit also named the State of Maryland and the United States as

defendants, noting that both had obtained tax liens against Mr. Bradford in the Circuit Court for

Montgomery County before he transferred the Morningside Drive property to himself.2 Id. at 5-

6. Plaintiffs sought a judgment declaring the tax liens did not encumber the property. Id. at 7.

         The Maryland Comptroller's Office asked this Court to grant Plaintiffs' request for relief.

ECF No. 13. The United States, though, opposed Plaintiffs' Motion for Summary Judgment,3



, The suit'commenced in the Circuit Court for Montgomery County, Maryland. Complaint, ECF
NO.2. The United States, having been served on October 13,2017, removed the case to federal
court pursuant to 28 U.S.C. S 1444 on November 13,2017. Notice of Removal, ECF No.1.
2 The State of Maryland filed notice of two liens in 2016 against Mr. Bradford: one for
$24,410.59 and another for $6,700.06. ECF No. 41-13. The United States also filed notice of
liens against Mr. Bradford: once in 2014 for $31,040.87 and again in 2015 for $60,614.17. ECF
No. 41-14.
3 Plaintiffs seek summary judgment on Count I (MUFCA fraudulent c~nveyance) and Count II
(breach of fiduciary duty). PIs.' Mot. for Summ. J., ECF No. 41. The motion does not cover
Count III (unjust enrichment), but Plaintiffs acknowledge that the entry of judgment in their
favor on either of the other two counts would resolve Count Ill. See id. at 5 n.3.

                                                   3
Pis.' Mot. for Summ. J., ECF No. 41, and filed a Cross-Motion for Summary Judgment of its

own, Cross-Mot. for Summ. J., ECF No. 47.           It argued that its preexisting liens against Mr.

Bradford applied to property he subsequently acquired (albeit fraudulently,             and voidably),

including the Morningside Drive property, and that these liens enjoy priority over Plaintiffs'

claim. Cross-Motion for Summ. 1. 4-6.

         Plaintiffs, in response, argued the federal tax liens never attached to the property because

the transfer was void as an illegal fraudulent conveyance.       PIs.' Reply 1-2, ECF No. 49. The

United States did not dispute that this Court might have grounds to set aside the transfer under

MUFCA. U.S. Surreply 2, ECF No. 51. It maintained, though, that the federal tax liens would

nevertheless be enforceable against the property because the Court's judgment would have no

retroactive effect - that is, it would declare the transfer void, but not void ab initio. Id.

         The parties have brief their arguments in full. No hearing is necessary.          See Loc. R.

105.6.

                                    STANDARD OF REVIEW

         Rule 56(a) of the Federal Rules of Civil Procedure oblige a court to enter summary

judgment in a movant's favor upon a showing that "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law."          Fed. R. Civ. P. 56(a).    "A

dispute of material fact is genuine if the evidence would allow the trier of fact to return a verdict

for the nonmoving party."       United Bank v. Buckingham, 301 F. Supp. 3d 561, 568 (D. Md.

2018). In reviewing the motion, the court must view the facts and make all reasonable inferences

"in the light most favorable to the nonmoving party." Bauer v. Lynch, 812 F.3d 340, 347 (4th

Cir. 2016).




                                                   4
                                           DISCUSSION

       Plaintiffs seek two forms of relief. First, they urge the Court to set aside the June 2017

conveyance   of the Morningside     Drive property, returning the property to Mr. Bradford's

mother's estate. Second, they ask the Court to declare that the state and federal tax liens are not

attached to the property. These requests present distinct legal issues. I will address each in turn.

                                     Fraudulent Conveyance

       Plaintiffs' contention that the 2017 conveyance violated MUFCA rests on two alternative

theories. They first argue the conveyance was illegal under Md. Code Ann., Com. Law          S 15-204
because it rendered the estate insolvent. They argue, in the alternative, that it violated   S 15-207
because Mr. Bradford had the "actual intent" of hindering, delaying, or defrauding creditors.

Because I conclude Plaintiffs are entitled to judgment as a matter of law under    S 15-204,   there is

no need to address their second theory.

       Section 15-204 provides: "Every conveyance made ... by a person who is or will be

rendered insolvent by it is fraudulent as to creditors without regard to his actual intent, if the

conveyance is made ... without a fair consideration."          Md. Code Ann., Com. Law       S 15-204.
Maryland courts have carved this provision into its constituent            elements, holding that a

fraudulent conveyance under    S 15-204   requires: "(1) a conveyance, (2) the debtor either already

is insolvent, or will be made insolvent by this conveyance; (3) the existence of a debtor-creditor

relationship; and (4) lack of fair consideration."       Greystone Operations, LLC v. Steinberg, No.

454,2017 WL 1365365, at *3 (Md. Ct. Spec. App. Apr. 12,2017).

        Mr. Bradford has not placed any of these elements in dispute. As to the first element, the

statute defines the term "conveyance"         as broadly including      "every. payment   of money,

assignment, release, transfer, lease, mortgage, or pledge of tangible or intangible property, and



                                                     5
also the creation of any lien or incumbrance."      Md. Code Ann.       S 15-201(c).   Mr. Bradford has

not denied that the 2017 transfer comes within this definition.

         Moving on, the statute provides that a person is considered "insolvent" for purposes of

S   15-204 "if the present fair market value of his assets is less than the amount required to pay his

probable liability on his existing debts as they become absolute and matured."          Id.   S   15-202(a).

Here, Mr. Bradford filed with the Orphans' Court an amended inventory dated March 31, 2016,

showing the estate was worth $320,944.17.        Amended Inventory, ECF No. 41-3.             Of that, the

Morningside Drive property accounted for $315,400.           Id. at 2. In transferring the property to

himself for no consideration, Mr. Bradford appears to have left the estate with less than $6,000 in

assets - far less than the roughly $85,000 Brooke Grove had been seeking from the estate over

the previous three years.     Plainly, the transfer left the estate insolvent within the meaning of

S   15-202(a). See In re Anton Motors, Inc., 177 B.R. 58, 61 (Bankr. D. Md. 1995). Again, Mr.

Bradford has not disputed this.

         There is no dispute over the remaining two elements, either. Mr. Bradford has not denied

that Brooke Grove was a creditor of the estate. He likewise has not disputed that the June 2017

transfer lacked fair consideration.       The Maryland       statute specifies   that consideration        is

considered fair where it is given "[i]n exchange for the property ... , as a fair equivalent for it

and in good faith."     Md. Code Ann., Com. Law        S   15-203(1).   "Proof of the absence of any

consideration whatsoever ... places significant burdens upon the transferee to establish the

validity of the transfer."   In re Co/andrea, 17 B.R. 568, 579 (Bankr. D. Md. 1982). Here, the

June 14, 2017 deed indicates that Mr. Bradford, acting as personal representative                    for his

mother's estate, transferred the Morningside Drive property to himself for no consideration




                                                   6
whatsoever.    Deed 1.    It would be hard to argue that this transfer was supported by fair

consideration, and, indeed, Mr. Bradford has not.

       Mr. Bradford is unrepresented by counsel. While he did file a response in opposition to

Plaintiffs' motion for summary judgment, see Bradford Objection, ECF No. 48, his submission

and other documents he has filed with this Court fail to address the legal question this case

presented.    Rather, they serve to air Mr. Bradford's     allegations that Brooke Grove did not

properly care for his mother while she resided at the facility.4 See Bradford Objection; see also

Answer, ECF No. 18; Supplement to Answer, ECF No. 19; Second Supplement to Answer, ECF

No. 20. Mr. Bradford is free to pursue these allegations in a separate lawsuit,S if that is his wish.

Here, though, the only transaction or occurrence at issue is the June 2017 transfer of the

Morningside Drive property.     See Fed. R. Civ. P. 13(a)(l); Q Int'l Courier, Inc. v. Smoak, 441

F.3d 214, 219 (4th Cir. 2006).       Mr. Bradford's   allegations about the treatment his mother

received while at Brooke Grove between December 2013 and October 2014, however disturbing

they may be to him, have no bearing on this issue.

       Perhaps the only relevant contention Mr. Bradford makes in his objection to Plaintiffs'

motion for summary judgment is this: "As executor of my Mother's Estate I can put the property

in my name and obtain a loan to pay the creditors."       Bradford Objection.    This claim is most

decidedly false.    See Md. Code Ann., Est. & Trusts        S 7-10 1   (establishing that a personal

representative "is a fiduciary [who] is under a general duty to settle and distribute the estate of


4 Along these lines, Mr. Bradford has asked this Court for an order requiring Brooke Grove to
provide him with an "itemized bill" identifying the expenses associated with his mother's care,
as well as the drugs his mother received during her stay at the facility. ECF No. 53. His request
is unrelated to the issues presented in this litigation and is therefore denied.
SAlternatively, Mr. Bradford likely could have filed a counterclaim against Brooke Grove in this
case, but he did not, and the deadline for doing so has passed. See Scheduling Order, ECF No.
27 (setting an April 10, 2018 deadline for amendment of pleadings and joinder of third parties
and a July 31, 2018 discovery cutoff).

                                                  7
the decedent in accordance with the terms of the will and the estates of decedents law as

expeditiously and with as little sacrifices of value as is reasonable under the circumstances");

Lampton v. LaHood, 617 A.2d 1142, 1151 (Md. Ct. Spec. App. 1993) (explaining that a personal

representative owes a fiduciary duty to creditors of the decedent); see also Beyer v. Morgan State

Univ., 800 A.2d 707, 716 (Md. 2002) (stating that personal representatives must not engage in

self-dealing).   Mr. Bradford's decision to transfer the property to himself for no consideration

(and without prior authorization from the Orphans' Court) emptied the estate of the bulk of its

assets, effectively blocking Brooke Grove from recovering on its claim.                This transaction

constitutes a fraudulent conveyance under Md. Code Ann., Com. Law          S   15-204. Cf Sangston v.

Gaither, 3 Md. 40 (1852) ("It is [a debtor's] duty to apply all his property to the payment of all

his creditors, subject to such preferences as he may declare, and if he omits this duty, the law

stamps the assignment as fraudulent and void.").

         Available remedies for a fraudulent conveyance can be found in         S   15-209(a)(1), which

provides in part:

                 If a conveyance or obligation is fraudulent as to a creditor whose
                 claim has matured, the creditor, as against any person except a
                 purchaser for fair consideration without knowledge of the fraud at
                 the time of the purchase or one who has derived title immediately
                 or immediately from such a purchaser, may:
                 (1)     Have the conveyance set aside or obligation annulled to the
                 extent necessary to satisfy the claim ....

Md. Code Ann., Com. Law       S   15-209(a)(1). Plaintiffs' claim has matured. See June 2017 Order.

I conclude, accordingly, that they are entitled under    S   15-209(a)(1) to have the conveyance set

aside.




                                                   8
                                            Tax Liens

       Having set aside the conveyance, I will now turn to Plaintiffs' contention that the state

and federal tax liens do not encumber the property.

       The State of Maryland has not challenged Plaintiffs' position.       See ECF No. 13. The

United States, though, has filed a Cross-Motion for Summary Judgment, arguing it holds valid

liens against the Morningside Drive property and that those liens are entitled to priority over

Plaintiffs' interests. See Cross-Mot. for Summ. J. 1. The issue presents a pure question of law,

and since the parties have not placed any facts in dispute, a decision at the summary judgment

stage is proper. See DiMeglio v. Haines, 45 F.3d 790, 794 (4th Cir. 1995).

       To support its case, the United States has submitted declarations from Internal Revenue

Service ("IRS") and U.S. Department of Justice ("DOJ") Tax Division officials attesting that Mr.

Bradford owed $124,253.98 in federal income taxes for the 2012 through 2014 tax years. See

IRS Declaration 2-3, ECF No. 47-2; DOJ Declaration, ECF No. 47-3. The IRS filed a pair of

forms, each labeled, "Notice of Federal Tax Lien," in the Circuit Court for Montgomery County,

Maryland. ECF Nos. 47-7, 47-8. The forms made note of the following assessments:


                                                        UripaidBalance

                     May 28,2012                                    $616.07

                      June 3, 2013                                 $30,424.80

                      June 2, 2014                                 $40,994.60

                      June 8, 2015                                 $19,619.57



Id. They explained ,that, as a result of each assessment, "there is a lien in favor of the United

States on all property and rights to property belonging to this taxpayer for the amount of these

taxes, and additional penalties, interest, and costs that may accrue." Id.; see 26 U.S.C.   S 6321.
                                                  9
       Mr. Bradford's tax liens arose under Section 6321 of the Internal Revenue Code, which

provides:

                If any person liable to pay any tax neglects or refuses to pay the
                same after demand, the amount (including any interest, additional
                amount, addition to tax, or assessable penalty, together with any
                costs that may accrue in addition thereto) shall be a lien in favor of
                the United States upon all property and rights to property, whether
                real or personal, belonging to such person.


26 U.S.C.   S 6321.   There is no question that such liens apply to property a delinquent taxpayer

acquires after the government files notice of the lien, so long as the lien remains enforceable .
                                                            .
See Glass City Bank v. United States, 326 U.S. 265, 268 (1945); In re Avis, 178 F.3d 718, 721

(4th Cir. 1999).

       A federal tax lien arises "at the time the assessment is made."        26 U.S.C.   S 6322;   see

Maca Invs., Inc. v. United States, 362 F. App'x 305, 309 (3d Cir. 2010). Here, the United States

notes, several of the assessments predate Mr. Bradford's mother's death in October 2014, and all

of them predate the June 2017 transfer. The United States argues, accordingly, that the liens first

attached to Mr. Bradford's beneficial interest in his mother's estate and then, following the June

2017 transfer, to his fee simple interest in the Morningside Drive property.      See Cross-Mot. for

Summ. J. 5-6.

                                                  A.

       I start with the United States's assertion that its tax liens attached to Mr. Bradford's "right

to inherit" from his mother upon her death in October 2014. U.S. Surreply 1. The United States

does not dwell on this point in either its cross-motion or its surreply, and it is not clear whether it

means to assert that this moment, when Mr. Bradford acquired a beneficial interest in his

mother's estate, was when the federal tax liens became enforceable against the Morningside



                                                  10
Drive property.     Such an argument, if successful, could be dispositive here, as it would it would

give the IRS a toehold on the property some three years before Mr. Bradford formally transferred

title to himself.   To the extent, then, that this is the argument the United States is making, it

merits some consideration.

        My analysis of this issue begins with the Internal Revenue Code. The Supreme Court has

observed that   S 6321   "is broad and reveals on its face that Congress meant to reach every interest

in property that a taxpayer might have." Drye v. United States, 528 U.S. 49,56 (1999) (quoting

United States v. Nat'f Bank of Commerce, 472 U.S. 713, 719-20 (1985».            The question here is

whether the possibility that Mr. Bradford could inherit his Mother's interest in the Morningside

Drive property qualifies as a property right of his under    S 6321.   If so, the federal tax liens will

continue to encumber the property now that the Court has set aside the conveyance and returned

the property to Mr. Bradford's mother's estate.

        In and of itself, the federal tax lien statute "creates no property rights but merely attaches

consequences, federally defined, to rights created under state law." United States v. Craft, 535

U.S. 274, 278 (2002).       That being so, a court must first look to state law "to determine what

rights the taxpayer has in the property the Government seeks to reach."         Drye, 528 U.S. at 58.

The court then looks to federal law "to determine whether the taxpayer's state-delineated rights

qualify as 'property'      or 'rights to property'    within the compass of the federal tax lien

legislation." Id.

        As to the first step, two Supreme Court cases are instructive.      In Drye v. United States,

the question was whether preexisting federal tax liens against a man's property under            S 6321
applied to his inheritance as the sole heir of his mother's estate, even after the man disclaimed

the inheritance under state law. 528 U.S. 49, 52 (1999). The Court explained: "[I]n determining



                                                     11
whether a federal taxpayer's state-law rights constitute 'property'       or 'rights to property,' 'the

important consideration     is the breadth of the control the taxpayer could exercise over the

property.'"    Id. at 61 (quoting Morgan    v. Comm'r of Internal Revenue,    309 U.S. 78, 83 (1940)).

Turning to the facts at hand, the Court observed that the man "had, at his mother's death, a

valuable, transferrable, legally protected right to the property at issue," noting that state law

endowed him with "the unqualified right to receive the entire value of his mother's estate (less

administrative expenses), or to channel that value" to someone else. Id. (citation omitted). The

Court concluded, accordingly, that the inheritance qualified as the man's "property" or "rights to

property" within the meaning of     S 6321    and was therefore subject to the preexisting federal tax

liens. Id.

          Three years later, in United States v. Craft, the Court considered whether a husband's tax

liens attached to property he held with his wife as tenants by the entirety.        535 U.S. 274, 276

(2002).      The Court first observed that, as a matter of state property law, the husband's co-

ownership as a tenant by the entirety accorded him "some of the most essential property rights,"

among them "the right to use the property, to receive income produced from it, and to exclude

others from it," as well as the right to alienate or encumber the property.       Id. at 282-84.   The

Court assessed that these rights gave the husband sufficient control over the property to put it

within the IRS's reach under    S 6321.    Id. at 288.

          Drye leaves little doubt that the federal tax liens here apply to Mr. Bradford's beneficial

interest in his mother's estate.    See 528 U.S. at 61.       That is not to say, though, that the lien

applies to a particular parcel of real property within the estate at the time of his mother's passing.

The critical issue, as the Drye Court explained, is the extent to which the interest holder could

exercise control over the property in question.           See 528 U.S. at 61.   Here, I find that Mr.



                                                     12
Bradford's beneficial interest in the estate did not empower him to exercise virtually any control

over the Morningside Drive property.

        Under Maryland law, it is the personal representative - not the intended beneficiary under

the decedent's will - who holds the power to sell, mortgage, or lease the property.6 Md. Code

Ann., Est. & Trusts ~ 7-401 (n).         State law also endowed the personal representative with the

power to prosecute or defend litigation involving the property, payoff              encumbrances on it,

acquire property insurance, and - in theory, at least - to donate a conservation easement on the

property to obtain federal tax benefits, provided he first obtained consent from interested parties.

Id. ~~ 7-401(k), (q), (y)(l), (dd).

        Just as critically, state law obligates the personal representative to "fairly consider[] the

interests of ali ... creditors."   Id.   S 7-101(a).   Here, unlike in Drye, the holder of the beneficial

interest did not have an "unqualified right to receive the entire value" of the estate in question

(minus administrative expenses), 528 U.S. at 61, because Mr. Bradford's mother's estate had at

least one creditor of its own. Maryland law required the personal representative to satisfy the

estate's debts - including the $84,798.31 debt to Brooke Grove - before distributing assets to

Mr. Bradford or any other beneficiaries under the will.            Seeing as virtually all of the estate's

worth was tied up in the Morningside Drive property, Mr. Bradford's chances of acquiring legal



6  Granted, here, the Orphans' Court initially named Mr. Bradford as personal representative of
the estate. See Administrative Probate Order. (I take judicial notice of the Orphans' Court
filings that the parties attached as exhibits to their papers, which are public records. See Fed. R.
Evid. 201(b)(2); Fed. R. Evid. 803(8)(A)(i).) This appointment vested Mr. Bradford with legal
title to his mother's property, see Md. Code Ann., Est. & Trusts S 1-301(a), but only for the
limited purpose of administering and distributing the estate, see United States v. 12636 Sunset
Ave., Unit £-2, W Ocean City, Md., 991 F. Supp. 2d 709, 711 (D. Md. 2014). The United States
has nowhere suggested that the appointment subjected the property to Mr. Bradford's tax liens,
and, if it had, I would give the argument no credence, as the United States offers no authority
from which I could conclude that Congress might have intended to expose decedents' estates to
the tax liabilities of the personal representatives appointed to administer them.

                                                       13
title to the property were far from assured. (No doubt, this is why Mr. Bradford tried to transfer

the property to himself for no consideration.)

        These considerations lead me to conclude that Mr. Bradford's tax liens did not attach to

the Morningside Drive property at the time of his mother's death in 2014. If they attached at all,

it would have had to have happened when he fraudulently conveyed the property to himself in

2017. It is to this argument that I turn now.

                                                 B.

        The United States did not contest Plaintiffs' contention that the June 2017 transfer was

fraudulent.   It argued, though, that its preexisting tax liens attached to the property regardless,

and that, once attached, the liens could not be disturbed by any of the remedies available under

Md. Code Ann., Com. Law ~ 15-209.

        As before, I start with Section 6321 of the Internal Revenue Code. This provision makes

plain that the failure to pay federal taxes upon demand creates a lien "upon all property and

rights to property, whether real or personal, belonging to" the taxpayer.    26 U.S.C. ~ 6321. As

already noted, the lien applies not only to property the taxpayer owns at the time of assessment,

but to property he acquires at some later point in the life of the lien. See Glass City, 326 U.S. at

268.

        It is clear enough that a valid conveyance to Mr. Bradford would have given the federal

government a claim on the Morningside Drive property, as, in that case, the parcel would

undoubtedly have qualified as "property ... belonging to" Mr. Bradford.        The question here is

whether the real property belonged to Mr. Bradford, for purposes of ~ 6321, in spite of his

acquisition of it through a fraudulent conveyance.    See United States v. Rodgers, 461 U.S. 677,

690-91 (1983) ("[T]he Government's        lien under ~ 6321 cannot extend beyond the property



                                                 14
interests held by the delinquent taxpayer."); Markham v. Fay, 74 F.3d 1347, 1356 (1st Cir.

1996). This question is distinct from the issue the Supreme Court addressed in Drye, which was

whether (as determined by federal law) a particular interest (created by state law) qualified as

"property" for purposes of   S 6321.   See 528 U.S. at 54. Here, by contrast, the parties urge me to

resolve an issue pertaining to the very existence of a property interest. This is a question of state

law. See Oregon ex ref. State Land Bd. v. Corvallis Sand & Gravel Co., 429 U.S. 363, 378

(1977) (noting that state law governs issues relating to real property "unless some other principle

of federal law requires a different result").

        Maryland's fraudulent conveyance statute gives an aggrieved creditor a choice of two

remedies: "(1) have to conveyance set aside or obligation annulled to the extent necessary to

satisfy the claim; or (2) levy on or garnish the property conveyed as if the conveyance were not

made." Md. Code Ann., Com. Law          S 15-209(a);   see Meese v. Meese, 69 A.3d 53, 60 (Md. Ct.

Spec. App. 2013).     Plaintiffs urged the Court to "set aside" the conveyance, and this is what I

have ordered.

        Admittedly, the term "set aside" carries with it some ambiguity. Black's Law Dictionary

defines it to mean "to annul or vacate (a judgment, order, etc.)," Set Aside, Black's Law

Dictionary   (10th ed. 2014), leaving it less than entirely clear whether the term merely

characterizes a legally unsustainable action or, rather, erases it, as though it never existed. The

rest of the statutory text, though, leaves less doubt about the Maryland legislature's intent. The

term "annul," for starters, connotes a "retroactive obliteration" of an unlawful act, "restoring the

parties to their [previous] positions." Annulment of Judgment, Black's Law Dictionary (10th ed.

2014). Similarly, subsection (2) entitles a creditor to "levy or garnish the property conveyed as if

the conveyance were not made." Md. Code Ann., Com. Law            S 15-209(a)(2).   These provisions



                                                  15
protect creditors in substantially similar ways. In each case, the creditor may ask the Court to

roll back the consequences of the unlawful transaction, returning him to the status quo ante - the

position he would have been in had the transaction never occurred.

          The United States argues in its surreply that conveyances       found fraudulent under

MUFCA are voidable, rather than void ab initio. U.S. Surreply 2-3. I am persuaded that this is

true. In my view, though, the United States is mistaken about the import of these terms in this

case.

          The Maryland Court of Appeals has explained why it is often critical to distinguish deeds

that are void from those that are merely voidable. See Julian v. Buonassissi, 997 A.2d 104, 119-

20 (Md. 20 10). A deed that is void ab initio is void from its inception and has "no legal effect."

Id. Consequently,     a subsequent bonafide     purchaser with no notice of the prior fraud is

unprotected and does not take title. Id. at 120 (citing Harding v. Ja Laur Corp., 315 A.2d 132,

136 (Md. Ct. Spec. App. 1974)). A voidable deed, by contrast" protects innocent buyers in the

chain of title. Id.

          MUFCA expressly protects subsequent bona fide purchasers.       Section 15-209(a) states

that the remedies available to creditors apply "as against any person except a purchaser for fair

consideration without knowledge of the fraud at the time of the purchase or one who has derived

title immediately or immediately from such a purchaser."        Md. Code Ann., Com. Law       S 15-
209(a).    This language envisages the possibility that a transferee who acquired property via a

fraudulent conveyance may later deliver valid title to an innocent purchaser.    This result would

seem incongruous if the fraudulent conveyance rendered title void ab initio.       See, e.g., In re

Hirsch, 339 B.R. 18, 29 (E.D.N. Y. 2006) (holding that a fraudulent conveyance was voidable,

rather than void ab initio, under a substantially similar provision of New York's Debtor and



                                                  16
Creditor Law); see also In re Northlake Dev" L.L.C,            614 F.3d 140, 144 (5th Cir. 2010)

(examining Mississippi law); In re Smythe, 32 B.R. 736, 737 (D. Colo. 1983) (interpreting

Colorado's fraudulent conveyance statute).

         While I agree with the United States that a fraudulent conveyance under MUFCA is

voidable, I do not agree that this conclusion settles the issue here. To say that a transaction is

either voidable or void ab initio is to prescribe the steps a party must take, if any, to avoid the

transaction.   If a transaction was void from the outset, there is no need to involve the courts; the

transaction has no legal effect and never did. If, however, the transaction is merely voidable,

then a party seeking invalidation must take action "to uncover the fatal flaw in the transaction."

In re Smythe, 32 B.R. at 737. This action, once taken, will put the transaction's validity at issue.

A court may, in turn, decide the transaction was unlawful and choose, as I have here, to set it

aside.   When it does, the statutory scheme (or common law) will dictate the contours of the

court's selected remedy.     While it is conceivable that, in some cases, the law may treat the

transferee as having held title during the period between the unlawful transfer and the entry of

the court's judgment invalidating it, it is more likely - and, indeed, more equitable - that the law

will seek to restore all parties to the positions they held before the unlawful activity.

         McBriety v. Spear, 60 A.2d 528 (Md. 1948), illustrates the point. There, a developer and

his wife sought to keep an underaged homebuyer's deposit on a new house after the home buyer

disaffirmed the contract of sale.     60 A.2d at 528-29.     The Court of Appeals recognized the

contract as voidable, meaning the underaged party had the option of disaffirming it within a

reasonable time after turning 21 years old. Id. at 530. The Court then explained: "Upon such

disaffirmance the contract becomes null and void ab initio, and the vendor is bound to repay all

money that he has received under the contract from the minor."           Id. (emphasis added).   The



                                                  17
developer and his wife were not entitled to reap the benefits of the voidable transaction, once the

homebuyer had taken the necessary steps to avoid it. Id. at 531.

         A considerably   more recent case demonstrates       this principle's    applicability   in the

MUFCA context.       In re MS Grand Inc. involved a lease agreement that was guaranteed by a

company called Supervalu. No. 11-10200-RGM, 2014 WL 2795239 (Bankr. E.D. Va. June 19,

2014).    The guarantee terminated when the tenant, who was then in Chapter 7 bankruptcy

proceedings, assigned the lease to another business.       Id. at   * 1.   When the Chapter 7 trustee

argued, successfully, that several of the tenant's lease payments in the months leading up to the

assignment were fraudulent under MUFCA, the landlord pursued a third-party complaint against

Supervalu, insisting the guarantee continued to cover the challenged payments even though it

had since been terminated. Id. The district court agreed with the landlord, explaining:

                This case is no different than if the landlord had not been paid the
                rent in the first place. If the rent was not paid at any time it was
                due, the landlord would have been entitled to look to the guarantor
                [Supervalu] for payment. [Supervalu] would not be entitled to
                assert a defense under the release because it became effective after
                the rent was due. In this case, if the transaction is void, it is as if
                the landlord had not been paid the rent due to it under the lease and
                the landlord would be entitled to look to the guarantor.

Id. at *2.

         The general rule, as the court recognized in In re MS Grand, is this: "When [a] fraudulent

transfer is avoided, the parties are restored to their previous positions." 2014 WL 2795239, at       *1
(quoting In re Best Prods. Co., 168 B.R. 35, 57 (Bankr. S.D.N.Y. 1994)). That is what my Order

does here. Mr. Bradford's conveyance of the Morningside Drive property was fraudulent under

MUFCA, and in setting it aside, I am returning all parties to the positions they held before the

fraud. I conclude that, as a matter of law, the property never belonged to Mr. Bradford and could




                                                  18
not have been subject to his tax liens under 26 U.S.C.    S 6321.   The United States's Cross-Motion

for Summary Judgment is denied.

                                           CONCLUSION

        The facts of this case are unusual, and it is easy enough to see why. As the case law

amply demonstrates, many a debtor has tried to evade creditors' claims by conveying property to

a third party. See generally Turner v. Hudson Cement & Supply Co. of Bait. City, 104 A. 455

(Md. 1918) (chronicling 19th and early-20th century fraudulent conveyance cases in Maryland).

One assumes that far fewer debtors have attempted what Mr. Bradford did here - that is, convey

an encumbered property to someone who is himself in debt to lienholders.          Under these unusual

circumstances,   it would hardly be equitable to penalize the estate's creditors because of the

personal representative's attempted fraud. While the United States notes in its surreply that there

may nevertheless be sufficient equity in the property to cover both the federal tax liens and

Plaintiffs' claims, that fact is not a given, and it is not relevant to my decision here. I conclude

that Mr. Bradford's federal and state tax liens do not apply to the Morningside Drive property

upon its return to the estate following this Memorandum Opinion and Order. If, as it happens,

the property remains in the estate after the successor personal representative makes the necessary

distributions to Plaintiffs, the tax liens will apply to Mr. Bradf~rd's interest in the property at that

time.

        A separate Order follows.




                                                                      I
                                                                      ,
                                                                Paul W. Grimm
                                                                                        1L-!iY/~
                                                                United States District Judge




                                                   19
